Per Curiam.
Florida Highlands Company for the use and benefit of Sanford Shields brought suit in ejectment against Jacob Kirch to recover the possession of a strip of land extending across the east end of the N. W. % of the N. E. % of the N. E. ^4 of Section 22, Township 29 South, Range 27 East, nineteen feet five inches wide on the south end and seven’ feet wide on the north end and profits thereof in the sum of $500.00.
The plea of not guilty was entered, a trial was had and the jury returned a verdict finding that the plaintiff was entitled to recover from the defendant a strip of land extending across the east end of the N. W. % of the N. E. % of the N. E. %, of Section 22, Township 29 South, Range 27 East, nineteen feet eight inches in width on the south end and eight feet two inches wide on the north end, Polk County, Florida.
Refusal of the trial court to direct the jury to return a verdict for defendant and denial of the motion for new *374trial are the errors assigned and relied on for reversal here.
The controlling facts and principles of law applicable to this case are identical to those in the ease of Sylvester Kirch and Arthur Kirch v. J. C. Persinger, for the use and benefit of James F. Dykeman, decided this term.
For the reasons announced in Sylvester Kirch and Arthur Kirch v. J. C. Persinger, for the use and benefit of James F. Dykeman, the judgment below is reversed and the cause remanded.
Taylor, C. J., and Whitfield, Browne, and Terrell, J. J., concur.
Ellis and West, J. J., dissent.